Atkinson, J.,
dissenting. The exception is by writ of certiorari to a judgment of the Court of Appeals, bolding: “'Under the Civil Code (1910), § 507, the proper county authorities can levy a tax of 100 per cent, of the State tax to pay current expenses of the county.’ Central of Ga. Ry. Co. v. Wright, 156 Ga. 13 [supra]. The court did not err in this case in 'overruling’ the affidavit of illegality and ordering the fi. fa. to proceed.” The *642affidavit of illegality attacked items 3, 4, 5, 6, and 8 of the county tax levy, which were as follows:
“3rd. To pay sheriffs, jailers, and other officers fees legally dne by county, 1/2 mill.
4th. To pay coroners’ fees for holding inquests, 1 mill.
5th. To pay expenses of county for bailiffs of courts, nonresident witnesses in criminal cases, fuel, servant’s hire, stationery, etc., 2/5 mill.
6th. To pay jurors a per diem compensation, 1/2 mill.
. . 8th. To pay other lawful charges against the county, 2-1/4 mills. Thus itemized: (a) Salaries of county court, judge, solicitor, and per diem compensation for comm’rs of roads and revenues, 1-1/10 mills, (b) To pay chmn. board of comm’rs., camp physician, and court stenographer, 3/5 mill, (c) For office supplies and records of various county officers, 1/10 mill, (d) For compensation tax-collector, tax-receiver, for expenses of election, and lunacy proceedings, 9/20 mill.”
The ground of attack is that the taxes are “levied for the payment of the regular ordinary annual current expenses of the county for 1925. None of them are levied for any general county purpose other than the payment of regular, ordinary current expenses. Their aggregate is therefore limited by law to 50 per cent, of the State tax, or $2.50 per thousand; and since the aggregate levied in items 3, 4, 5, 6, and 8 is $3.75 per thousand, the levy made in said items is illegal and void to the extent of $1.25 per thousand.” The several items of the tax levy which are attacked are for “current expenses” and clearly come within the meaning of “county purposes” as those terms are employed in the Civil Code (1910), §§ 507 and 508. Seaboard Air-Line Ry. Co. v. Wright, 157 Ga. 722 (supra). As all the items are included in “county purposes,” the question is as to the authority of the county officers to levy a tax for “county purposes” in an amount exceeding fifty per cent, of the State tax levied for the year. It is declared in the Civil Code (1910), § 507: “When debts have accumulated against the county, so that one hundred per cent, on the State tax, or the amount specially allowed by local law, can not pay the current expenses of the county and the debt in one year, they shall be paid off as rapidly as possible, at least twenty-five per cent, every year.” It is declared in § 508: “The ordi*643naries have power to raise a tax for county purposes, over and above the tax they are hereinbefore empowered to levy, and not to exceed fifty per cent, upon the amount of the State tax for the year it is levied: Provided, two thirds of the grand jury, at the first or spring term of their respective counties, recommend such tax.” Section 508 has appeared in the identical language in the Code of 1863, § 481, and the Code of 1895, § 399, both of which, like the present Civil Code, were adopted by the legislature and have the binding effect of statutory law. The Code of 1895 shows the following marginal note to § 399: “Act 1821, Cobb, 184. §§ 4238, 5892” (of the Civil Code). The Civil Code of 1910 shows the following footnote: “Act 1821, Cobb, 184. §§ 4796, 6562.” The Code of 1863 does not show any marginal or footnote to § 481. The act of 1821 referred to is the act found in the Acts of 1821, p. 115, which declares: “That from and after the passing of this act, the justices of the inferior court of the respective counties of this State . . shall have power, whenever in their opinion the exigencies of their respective counties may so require, to levy upon the inhabitants of any county in which the said justices may preside, a tax extraordinary of the general State tax, and shall be authorized to have the same collected by the tax-collector for any county in which such tax may be levied by them. Provided, that nothing herein contained shall be construed to authorize the justices as aforesaid to order any levy which shall exceed fifty per centum on the general State tax annually: Provided, this act shall not be construed to extend to the repeal of an act passed on the second day of December, 1820, authorizing the inferior court of the County of Oglethorpe to levy an extra tax.” And “no extraordinary tax shall be levied- and collected by the inferior courts, as by this act contemplated, unless two thirds of the grand jury of the county shall first recommend the same at a regular term of the superior court.” The reference to this act in the adoption of the Code is helpful in arriving at the meaning of § 508. The act authorizes “a tax extraordinary of the general State tax,” etc. The words just quoted, considered with their context, mean that the tax contemplated should be additional or “extra" as distinguished from the “ordinary general State tax,” and should be for county purposes) but should not “exceed fifty per centum on the general State tax annually.”
*644So it is plain that under the act of 1821 authority was granted to county authorities to levy a tax for county purposes, limited in amount to not exceeding fifty per cent, of the Stale tax that might be levied for the year. Subsequently to this act the Code of 1863 was regularly adopted by the legislature, and it contained the provisions: “The county buildings are to be erected and kept in order and repair at the expense of the county, under the direction of such justices, who are authorized to make all necessary contraéis for that purpose.” § 468. “It is the duty of the justices of the inferior court to erect or repair, when necessary, their respective court-houses and jails, and all other necessary county buildings, to furnish each with all the furniture necessary for the different rooms, offices, or cells, and to procure a fireproof safe or safes sufficient to hold at least all the minute books and books containing records of judgments, books of officer’s bonds, all recognizances, the bonds of administrators, and guardians, the record of wills, and of appraisements and sales, unless the court-house has a fireproof vault; such books and papers, and all others that can, must be placed in such safes or vaults at night or when the officers are absent.” § 469. “The justices of the inferior courts of the several counties have the power to levy an extra tax sufficient to carry into effect sections 468 and 469, without a recommendation by the grand jury, whenever the necessities arise.” § 474. This was provision for levy of “an extra tax,” not limited in amount and not dependent upon action of the grand jury to carry out the purposes specifically mentioned in sections 468 and 469. This, being an “extra tax” for specified purposes, was separate from any other tax that then existed, or had existed for county purposes generally, and was intended to be kept separate. So in bringing into the Code of 1863 the substance of the act of 1821 quoted above, the subject-matter was embodied in the subsequent § 481, using the following language: “The justices of the inferior court have power to raise a tax for county purposes, over and above the tax they are hereinbefore empowered to levy, and not to exceed fifty per cent, upon the amount of the State tax for the year it is levied, provided, two thirds of the grand jury at the first or spring term of their respective counties recommend such tax.” The word “hereinbefore” clearly referred to § 474 (that being the only preceding provision purporting to authorize *645levy of a tax for county purposes), and the words “over and above the tax” clearly show the intention that the “extra tax” authorized under § 474 should not diminish or affect the limit of “not exceeding 50 per cent, of the State tax” that was fixed by the act of 1821 and preserved in § 481 of the Code of 1863.
All of these sections of the Code of 1863 were carried forward into the Code of 1895, in identical language. But in the meantime the act of 1881 (Acts 1880-1881, p. 49) was adopted. The caption of this act is: “An act to enlarge the powers of county authorities in this State, as to levying taxes for pauper purposes.” The body of the act declares: “That, from and after the passage of this act, the county authorities who are charged with the control of the finances of their county shall be and they are hereby authorized to levy a tax for the support of the paupers of their county, which shall not exceed twenty-five per cent, upon the amount of the State tax for the year such pauper tax is levied.” This act was also confined to -a particular purpose, and not intended to affect the limit of “not exceeding fifty per cent, of the State tax” that might be levied for general county purposes. So in codifying this act in the Code of 1895 it was given the position of § 397, thus preceding § 399, which was the same as § 481 of the Code of 1863. Upon reasoning as indicated above, neither the provisions for levy of the tax to support the poor, nor the adoption of the Code of 1895, affected the limit of authority to levy a tax for general county purposes, as first authorized by the act of 1821, supra. As already indicated, the Civil Code of 1910 contains all the provisions of the Codes of 1863 and 1895 cited above, and they appear in that Code as §§ 399, 400, 504, 506, 508. So, in the light of the history of section 508 of that Code, the statute authorizes the levy of tax for county purposes, including “current expenses” of the county, such as are involved in this case, but limits the amount to “not exceeding fifty per cent, of the State tax” levied for the year. This was the basis of the ruling in Seaboard Air-Line Railway Co. v. Wright, 161 Ga. 136 (supra), where it was held: “The levy of a tax for the purposes specified in section 508 can not exceed fifty per cent, of the State tax. This limit extends to current expenses. Waller v. Perkins, 52 Ga. 233; McMillan v. Tucker, 154 Ga. 154 (4, 9) (113 S. E. 391); Carter v. Shingler Realty Co., 157 Ga. 118 (2) (120 S. E. 784).” In *646Carter v. Shingler Realty Co. (just cited) tlie question related to the authority of the county officers to levy a tax for “tick eradication.” It was held that the tax was for a county purpose as contemplated by section 508, and that authority ■ existed under that law for levying a tax for such purpose, but that the levy should not exceed fifty per cent, of the State tax levied for the year. It was said, Mr. Justice Hines speaking for the court: “The levy of a tax for tick eradication is one for a county purpose, and the sum of this tax and other items of county taxation must not exceed 50 per cent, of the State taxation, except as otherwise provided by law. McMillan v. Tucker, 154 Ga. 154 (9) (113 S. E. 391) ; Civil Code (1910), § 508. A tax for tick eradication does not fall within any exception to the above general rule. Nothing to the contrary was held in Bahnsen v. Buie, 155 Ga. 13 (115 S. E. 909), where this court was dealing solely with the question whether a petition for mandamus made a case which required the judge to issue a mandamus.”
Section 508, not being a provision of the constitution and being only a statute, could of course be amended, or other acts could be passed which would expressly or by necessary implication authorize levy of taxes for county purposes in specific instances with or without limit in amount. Immediately preceding section 508 (which was section 481 in the Code of 1863 and section 399 in the Code of 1895) was section 507, which for convenience will again be quoted, as follows: “When debts have accumulated against the county, so that one hundred per cent, on the State tax, or the amount specially allowed by local law, can not pay the current expenses of the county and the debts in one year, they shall be paid off as rapidly as possible, at least twenty-five per cent, every year.” The words “levy a tax” do not appear in this section, nor does the section purport to affect the limitation on the amount of taxes for general county purposes referred to in section 508. In this section the word “debts,” as employed in the first line, is the principal noun to which the pronoun “they” in the fourth line relates; and “they” is the subject of the verb “shall be paid,” as employed in the same line. The plain common-sense meaning is that when “debts” have accumulated, so that one hundred per cent, on the State tax, or the amount specially allowed by law can not pay the current expenses and the debts in one year, the debts *647“shall be paid off as rapidly as possible, at least twenty-five per cent, every year.” The requirement to pay as contained in that section does not apply at all to- current expenses. Current expenses are mentioned merely as a unit of measure or an element to be taken into consideration in determining when the county affairs have gotten in such condition as would make it the duty of the county authorities to begin to pay off accumulated lawful indebtedness according to the expressed directions. The requirement in this section to pay accumulated debts, when the stated conditions arise for such requirement, is sufficient to imply authority to levy a tax unlimited in maximum amount except by the sound discretion of the county officials for the purpose of paying such debts. Sheffield v. Chancy, 138 Ga. 677 (supra); Central of Georgia Ry. Co. v. Wright, 165 Ga. 1 (4) (139 S. E. 890). But as the requirement to pay expenses in the statute does not apply to “current expenses,” there is no basis in that section for implied authority to levy any tax for current expenses. In this view the mere fact of change of position in the Codes of 1895 and 1910 of what is now section 507, so that it would precede or come before what is now section 508 instead of coming after that section as the two sections appeared in the Codes that preceded the Code of 1895, could not possibly, much less necessarily, imply authority to levy a tax to pay current expenses. Aside from being a novel way so to amend section 508 that the limiting clause thereof should not extend to current expenses of the county, there is no ground to be found in section 507 for implying authority to levy a tax for current expenses. The judgment of the Court of Appeals should be reversed.
In rendering their decision the Court of Appeals cited the decision of this court in Central of Georgia Railway Co. v. Wright, 156 Ga. 13 (supra), in which it was hold: “1. Under the Civil Code (1910), § 507, the proper county authorities can levy a tax of 100 per cent, of the State tax to pay current expenses of the county, but a levy to pay both accumulated debts and current expenses or a levy for either of these purposes must not exceed 100 per cent, of the State tax. 2. The tax authorized by the above section is in addition to that provided in the Civil Code (1910), § 508.” That decision was in response to three questions propounded by the Court of Appeals. The first question was: “Where, without a recommendation from the grand jury, an order *648is passed by the proper authorities imposing a county tax levy, indicating the levy of certain items to pay for current expenses, aggregating more than 50 per cent, of the State tax, is such levy for current expenses void to the extent that it exceeds 50 per cent, of the State tax? See Civil Code (1910), § 508; Wright v. Central of Ga. Ry. Co., 28 Ga. App. 856 (111 S. E. 61).” The second and third questions were each propounded only in the event that the first question should be answered in the affirmative. The first question was answered in the negative; therefore the second and third questions were not before the court for decision, and it was expressly stated in the opinion that they were not ruled upon. Unfortunately the first and second headnotes were broader than the question for decision, and consequently are not binding upon this court as a precedent. It was in conflict with the decision in Carter v. Shingler Realty Co., supra, decided by the entire bench of six Justices. It did not follow the decision in Sheffield v. Chancy, supra, concurred in by all the Justices. In that case the trial court had enjoined so much of a tax levy as included separate items to pay accumulated debts, and separate items covering current expenses of the county for the year, that exceeded fifty per cent, of the State tax for that year. The judgment was reversed solely on the ground that there was implied authority under section 507 to levy a tax to pay accumulated debts. There are dicta in the opinion in Central of Georgia Railway Co. v. Wright, 156 Ga. 13 (supra), to the effect that the county authorities could levy a tax under section 508 up to as high as one hundred per cent, of the State tax levied for the year to meet its ordinary “current expenses.” All such statements (as well as others in that decision that need not be here referred to) were directly in conflict with the older decision in Sheffield v. Chancy, supra, and the limitation expressed in said section 508, and did not correctly state the law.
If in the case now under consideration the judgment of the Court of Appeals should be affirmed, the county authorities can levy a tax for “county purposes” to include the ordinary “current expenses” enumerated at the beginning of this opinion, for an amount exceeding fifty per cent, of the State tax levied for the year. If this can be done, what has become of the limitation provided by the act of 1821 and still preserved in section 508 of the Code of 1910? Article 1, Section 3, of Chapter 7 of the Code of *6491910 is: “Purposes for Which County Tax May Be Assessed. § 513. . . Objects of county tax. County taxes shall be assessed for the following purposes: 1. To pay the legal indebtedness of the county due, or to become clue during the year, or past due. 2. To build or repair court-houses or jails, bridges or ferries, or other public improvements, according to the contract. 3. To pay sheriffs’, jailers’, or other officers’ fees that they may be legally entitled to, out of the county. 4. To pay coroners all fees that may be due them by the county for holding inquests. 5. To pay the expenses of the county, for bailiffs at courts, non-resident witnesses in criminal cases, fuel, servant hire, stationery, and the like. 6. To pay jurors a per diem compensation. 7. To pay expenses incurred in supporting the poor of the county, and as otherwise prescribed by this Code. 8. To pay charges for educational purposes, to be levied only in strict compliance with the law. 9. To pay any other lawful charge against the county.” This section was included in each of the several preceding Codes, and, as indicated in its caption, was intended to enumerate the purposes and objects for which county taxes shall be levied. It was not intended to add any tax for “county purposes” that was not authorized by the provisions of section 508, or to modify the limit of “not exceeding fifty per cent, of the State tax,” etc., as imposed by that section. The intent was really to limit authority, that otherwise existed under the broad language employed in section 508, to the nine objects and purposes enumerated in section 513, which would include among others the ordinary annual “current expenses” of the county. In a number of the decisions by this court in which it was held that authority existed under section 508 to levy a given tax for county purposes, language has been used indicating and sometimes expressly stating, that the authority existed under section 507. All such expressions as to the code section under which the authority existed were, for reasons herein-before stated, inaccurate, and are calculated to bring about confusion; but the inaccuracy could not have affected the decision where the authority really existed under section 508, and should not now be sufficient to cause an unwarranted construction and application of the sections 507 and 508.